DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1-20 are amended. This is a final office action in response to the arguments and amendments filed 2/23/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201910251676.0 filed in China on 03/29/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The amendments to the abstract, filed 2/23/2022, are acceptable, and the objection is therefore withdrawn. 
Response to Arguments
Applicant’s arguments, filed 2/23/2022, have been fully considered.
Regarding the arguments pertaining to the previous objection of the Abstract (presented on p. 14, ln. 2-4) the arguments and amendments are persuasive and the objection is withdrawn.
Regarding the arguments pertaining to the previous objection of Claim 7 (presented on p. 14, ln. 5-7) the arguments and amendments are persuasive and the objection is withdrawn.
Regarding the arguments pertaining to the previous rejections under 112(b) (presented on p. 14, ln. 8 – p. 18, ln. 7) the arguments and amendments are partially persuasive. The arguments (p. 14) refer to the amendment to the Independent Claims for reciting that the quality is “referring to an evaluation of map-matching data of the travel trajectory,” however this does not explain what the “quality” actually is or represents, as the evaluation is vaguely recited and the scope of “map-matching data” is not established. The arguments state that the quality corresponds to quality that enables trajectory data to be matched,  however this language or meaning is not reflected in the claim language. Thus, the rejection of Claims 1, 8, and 15 for this language is maintained. Additionally, the arguments (p. 16-17) detail the sliding windows and dividing in the claims with respect to Claims 4, 11, and 18 (similar subject matter has been amended to be incorporated into the independent claims) by referencing Figure 3C and specification ¶0085. However, the arguments do not address the issue of indefiniteness regarding the sliding window (or sub-window), and how the claims are utilizing a sliding window which appears to have no functionality related to sliding. Additionally, the arguments refer to “trajectory segments S2_1 and S2_2, but the specification (p. 15) refers to S2_1 and S2_2 as being sliding sub-sub-windows rather than trajectory segments. In light of the arguments and claim language as a whole, the office maintains that the claims are indefinite as to the relationship between the sliding windows and the segments, and how the dividing of windows results in segments, and the rejections are therefore maintained. Regarding Claims 2, 9, and 16, the arguments (p. 15) further state that the deviation weight has been clarified as a degree of deviation, however the office maintains that the claims remain indefinite as the degree of deviation is stated to be between a region (enclosed by the trajectory points) and the trajectory, and the meaning of this is not clear (see full detail in the rejection under 112(b) below). Regarding Claims 3, 10, and 17, the arguments (p. 15) state that the claims have been amended to recite “travel direction of each trajectory point in the travel trajectory” however the added language does not explain how a point can have a direction, and no reasoned arguments have been provided, so the rejection is maintained. For all other previously made rejections under 112(b), the arguments and amendments are persuasive and the rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 101 (presented on p. 18, ln. 8-26) the arguments and amendments are not persuasive. The arguments state that the amendments recite determining the global and local quality with reference to an evaluation of map-matching data, which cannot be performed mentally. It is noted that no reasoned arguments have been provided as to why Applicant takes this position, and the arguments are therefore mere allegations of patentability. The office respectfully disagrees with Applicant’s position, and maintains that the determination of global and local quality and other claim functions are a mental process, as a human is capable of performing the evaluations and calculations, such as by using pen and paper to map out points and use an evaluation of coordinates (for example by calculating or measuring geometric parameters, or making visual estimations) to make the determinations. It is noted that the specification, for instance (see p. 13), uses the example of 17 points being evaluated, which is well within the capability of a human to consider or perform calculations on, and the claims do not contain any functions for which the broadest reasonable interpretation cannot be performed by a human. Thus, the rejection is maintained.
Regarding the arguments pertaining to the previous rejections under 102 and 103 (presented on p. 18, ln. 27 – p. 20, ln. 19) the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2008/0133123A1 (Katoh), as well as the previously relied upon art of Publication US2017/0178499A1 (Dong et al.), US2020/0011684A1 (McErlain, II et al.), US2019/0360818A1 (Linder et al.), US2019/0204096A1 (Cai et al.), and JP2008122230A (Naito).

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:
In Claims 2, 9, and 16, “a degree of the deviation region of the travel trajectory deviates” should instead read “a degree by which the deviation region of the travel trajectory deviates.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 2, 9, and 16, the claims recite “the deviation weight of the travel trajectory representing a degree of the deviation region of the travel trajectory deviates from the travel trajectory.” However, the claims also recite that the deviation region is enclosed by the trajectory points of the travel trajectory, and as such it is not clear how there is any degree of deviation between the region and the trajectory, if the region is defined or enclosed by the travel trajectory, and therefore the edge of the region and trajectory are the same thing. In the original disclosure, specification p. 11 recites the same language, but does not provide any further explanation regarding the degree of deviation. The claims therefore do not sufficiently describe the subject matter of the limitation, and therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “determining, by a processor of a server, a current sliding window…” renders the claim indefinite. The claim previously recites “a processor” and “a server.” It is not clear whether the phrase “determining, by a processor of a server” is intended to recite a different, second, processor and/or server, or alternatively whether the processor and server are intended to be the same as those previously recited. If the processor and server are different, then it is unclear in the later limitations (“obtaining…” and “determining…”) whether “the processor of the server” in those limitations refers to the first recited processor and server, or the second processor and server. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “determining, by the processor of the server…”
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 1, 8, and 15, the terms “global quality of the travel trajectory” and “local quality of each trajectory segment” render the claims indefinite. It is not clear from the claims what “quality” actually represents, and whether it corresponds to the quality of a map matching that has taken place between the trajectory data and the roads, or alternatively whether it merely corresponds to a quality of the trajectory data that enables it to be matched to roads (i.e. some suitability metric for the purpose of map matching), or alternatively whether it may correspond to the sensor quality that created the data (i.e. a certainty/accuracy metric) or something else entirely. The claims further recite that each quality is “referring to an evaluation of map-matching data of the travel trajectory,” however this does not add any additional context to what quality means, and it is unclear what limitation “referring to an evaluation” imposes on the claims, and the claims do not define what “map-matching data” actually is, and whether “map-matching data” encompasses the travel trajectory data, or roads data, or a combination thereof, or the result of a map-matching process, or something else.  The scope of the terms and determinations in the claims is therefore indefinite. For the purposes of examination, the term “quality” is interpreted as any confidence, accuracy, or error of the result of a map matching process, and the “map-matching data” is interpreted as any of road data or trajectory data.
Additionally, the claimed limitations regarding the “sliding window” and “sliding sub-windows” renders the claims indefinite. A sliding window is understood in the art to encompass a set of consecutive points that can be evaluated or designated, and the window moves (slides) across a larger set of points (see e.g. the instant specification p. 13 wherein the window has a preset number of points and slides with a particular moving speed, or alternatively NPL Publication “Online map-matching based on Hidden Markov model for real-time traffic sensing applications” p. 779 for a description of a sliding window as applied to trajectory points). In Claims 1, 8, and 15, a “sliding window” is recited but it does not appear to utilize any “sliding” movement or define some set of points for an evaluation, as a sliding window is understood to function in the art. It is generally unclear in the claims whether the term “sliding window” does in fact mean the same thing as understood in the art, or alternatively whether the “sliding window” in the claims is merely a term describing any set of points, or is merely a trajectory segment, or something else. The scope of the claims is therefore indefinite. For the purposes of examination, the term “sliding window” or “sliding sub-window” or “sliding sub-sub-window” in the claims is interpreted as any collection of points or road or trajectory segment.
Additionally, the limitation for obtaining “trajectory segments by dividing the current sliding window into at least two sliding sub-windows using a fork point of the road… as a division point” renders the claims indefinite. The dividing of a sliding window results in plural sub-windows, however it is generally unclear how this also results in obtaining trajectory segments. It is not clear whether the sliding sub-windows are the same as trajectory segments, or if the sliding sub-windows are determined and then used to evaluate the trajectory data to obtain segments, or something else. The claims are therefore indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. For the purposes of examination, the limitation is interpreted as dividing any road segment or trajectory points into a set of segments or trajectory points.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-7), Claim 8 (for Claims 9-14) and Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Regarding Claims 2, 9, and 16, the claims recite “the deviation weight of the travel trajectory representing a degree of the deviation region of the travel trajectory deviates from the travel trajectory.” However, the independent claims recite that the deviation region is enclosed by the trajectory points of the travel trajectory. It is unclear how any degree of deviation exists between the region and the trajectory, if the region is defined or enclosed by the travel trajectory, and therefore the edge of the region and trajectory are the same thing. Upon review of the specification for clarity, it is noted that p. 11 recites the same language, but does not provide any further explanation regarding the degree of deviation. The claims are therefore indefinite. For the purposes of examination, the phrase is interpreted as the deviation weight representing a degree of deviation between the road and the travel trajectory.
Regarding Claims 3, 10, and 17, the phrase “a travel direction of each trajectory point in the travel trajectory” renders the claims indefinite. As trajectory points are understood to only comprise position data, it is not clear what the travel direction refers to, and whether it is some already known additional parameter of a point (e.g. a direction that has been recorded by a device which recorded the trajectory), or alternatively is some direction purely based on the trajectory which must be determined (for example a direction to an adjacent trajectory point), or something else. The claims are therefore indefinite. For the purposes of examination, the travel direction is interpreted a heading of a probe vehicle and the road direction is interpreted as any direction associated with a road link.
Regarding Claims 4, 11, and 18, the limitation for obtaining “by dividing each sliding sub-window in response to an angle between travel directions…” renders the claims indefinite. The dividing of a sliding sub-window results in plural sub-sub-windows, however, it is generally unclear how this also results in obtaining trajectory segments. It is not clear whether the sliding sub-sub-windows are the same as the obtained trajectory segments, or if the sliding sub-sub-windows are used to evaluate the trajectory data to obtain segments, or something else. The claims are therefore indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. For the purposes of examination, the limitation is interpreted such that the windows correspond to segments, such that dividing each sliding sub-window is any dividing of a road or trajectory segment.
Additionally, the phrase “the trajectory segment in the sliding sub-window” renders the claims indefinite. The independent claims recite obtaining plural “trajectory segments“ by dividing the current sliding window into at least two sliding sub-windows. It is therefore unclear in Claims 4, 11, and 18, whether “the trajectory segment in the sliding sub-window” is a particular one of these obtained trajectory segments from the independent claims (and if so, which one), or alternatively if ”the trajectory segment in the sliding sub-window” is intended to mean all of the obtained trajectory segments from the independent claims, or something else. The scope of the claims is therefore indefinite. For the purposes of examination, the phrase is interpreted as any trajectory segment in the sliding sub-window.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 4 (for Claim 5), Claim 11 (for Claim 12) and Claim 18 (for Claim 19) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1, 8, and 15, the claims recite functions for determining a road where a trajectory is located by matching, determining global quality, determining a sliding window, obtaining trajectory segments by dividing the current sliding window, and determining local quality of each segment. These functions, under their broadest reasonable interpretation, are all a mental process, capable of being performed in a human mind, or manually using pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions could be performed by a human receiving trajectory coordinates data and map data and mentally or manually performing the required evaluations and judgment to determine quality values and divide a trajectory. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the processor of a server in Claim 1, one or more processors in Claim 8, and the memory in Claim 8 and computer readable storage medium in Claim 15. These elements are all generic computer components, recited at a high level of generality. The claims do not provide any specific improvement in computer hardware or computing functionality, and thus the claims act as mere instructions to “apply” the abstract idea, and act as instructions to use the generic computer components as tools to perform the abstract idea, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the processor of a server, one or more processors and the memory and computer readable storage medium. For the same reasons as above, these elements are generic computer components, recited at a high level of generality, the claims act as mere instructions to “apply” the abstract idea, and to use the generic computer components as tools to perform the abstract idea, which does not provide significantly more (see MPEP 2106.05(f)).
Thus, the claims are not patent eligible.
Regarding Dependent Claims 2-7, 9-14, and 16-20, the claims do not add limitations that integrate a judicial exception into a practical application or provide significantly more.
Claims 2, 3, 9, 10, 16, and 17 further narrow the determining of global quality. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment to determine global quality. The claims do not add any additional elements.
Claims 4, 5, 11, 12, 18, and 19 further narrow the dividing of the trajectory. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment. The claims do not add any additional elements.
Claims 6, 13, and 20 further narrow the determining of local quality. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment to determine local quality. The claims do not add any additional elements.
Claims 7 and 14 further recite a filtering operation, which is a further step of a mental process of evaluation or decision making which can be done mentally or manually. The claims do not add any additional elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0178499A1 (Dong et al.) in view of Publication US2008/0133123A1 (Katoh).

Regarding Claim 1, Dong et al. discloses a method for determining quality of trajectory-matching data (see [0036], Claim 1, map matching confidence calculation [0053] using a processor and instructions on memory), comprising:
determining, by a processor of a server (see [0089]), a road where a travel trajectory is located by matching the travel trajectory with roads in a road network (see Figure 3, [0032] a map matching process carried out by map matcher 303);
determining, by the processor of the server (see [0089]), global quality of the travel trajectory based on road information of the road where the travel trajectory is located and data of the travel trajectory (see Claim 1, a confidence value indicative of the map matching process, i.e. a value representative of the global matching quality based on the map matching between GPS data (data of the trajectory) and road information), the global quality of the travel trajectory referring to an evaluation of map-matching data of the travel trajectory (see Claim 1, the confidence being calculated, for the matching process, i.e. an evaluation of the data indicative of map-matching);
determining, by a processor of a server (see [0089]), a current sliding window for the travel trajectory, the current sliding window having a preset length threshold (see [0036] a long sequence of raw GPS data divided into sliding windows, i.e. the sequence of raw data being the “current” sliding window before division, and having a length that is preset according to the received GPS data);
obtaining, by the processor of the server (see [0089]), trajectory segments by dividing the current sliding window into at least two sliding sub-windows (see [0036] Figure 4D, the raw GPS data (current sliding window) divided into sliding windows 1, 2, and 3 (sub-windows)); and
determining, by the processor of the server (see [0089]), local quality of each trajectory segment based on trajectory data of a respective trajectory segment and road information of the road where the respective trajectory segment is located (see [0038] a confidence can be calculated for each sliding window), the local quality of each trajectory segment referring to an evaluation of map-matching data of the-respective trajectory segment (see [0038], the confidence being calculated, for the matching process, i.e. an evaluation of the data indicative of map-matching).

As above, Dong et al. discloses dividing the current sliding window, using the travel trajectory in the current sliding window (see [0036] and above).

Dong et al. does not explicitly recite:
using a fork point of the road where the travel trajectory in the current sliding window is located as a division point.

However, Katoh teaches a technique to divide map data for evaluation (see [0033] map links in order to evaluate link parameters),
using a fork point of the road as a division point (see [0032] the map divided into links at nodes which can correspond to branch points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dividing of the current sliding window in Dong et al. to use a technique based on fork points, as taught by Katoh, with the motivation of improving the flexibility of the map data to correspond to link data for navigation and control functions (see Katoh [0030-0032]).
Regarding Claim 4, Dong et al. further discloses the segments corresponding to sliding windows (see Figure 4D, [0036]), and angles existing between adjacent trajectory points of the trajectory segment (see [0037] shape amount of the trajectory points in 2D).

Dong et al. does not explicitly recite the method of claim 1, further comprising:
obtaining trajectory segments in sliding sub-sub-windows by dividing each sliding sub-window in response to an angle between travel directions of adjacent trajectory points of the trajectory segment in the sliding sub-window being greater than an angle threshold.

However, Katoh teaches the technique as above, comprising:
obtaining trajectory segments in by dividing each segment in response to an angle of the segment being greater than an angle threshold (see Figure 6C, [0032] dividing a road by brand and also curve angle of a predetermined degree or more. I.e. for a road between two intersections, dividing segments into further subsegments based on the angle being greater than the predetermined degree (threshold)).
The motivation to combine Dong et al. and Katoh was provided in the rejection of Claim 1.

Regarding Claim 5, Dong et al. further discloses the segments corresponding to sliding windows (see Figure 4D, [0036]), and angles existing between adjacent trajectory points of the trajectory segment (see [0037] shape amount of the trajectory points in 2D).

Dong et al. does not explicitly recite the method of claim 4, further comprising:
for the trajectory segment in the sliding sub-window, in response to detecting that an angle between a travel direction of a trajectory point included in the trajectory segment and a travel direction of a previous adjacent trajectory point is greater than the angle threshold, determining the trajectory point as a starting point of a new trajectory segment.

However, Katoh teaches the technique as above, comprising:
for the trajectory segment, in response to detecting that an angle of the path is greater than the angle threshold, determining the trajectory point as a starting point of a new trajectory segment (see Figure 6C, [0032] dividing a road by brand and also curve angle of a predetermined degree or more by using nodes. I.e. for a road between two intersections, dividing segments into further subsegments by placing a node as the starting point of new segment, based on the angle being greater than the predetermined degree (threshold))).
The motivation to combine Dong et al. and Katoh was provided in the rejection of Claim 1.

Regarding Claim 7, Dong et al. discloses the method of claim 1, further comprising:
in response to a request for obtaining map-matching data, filtering travel trajectories based on the global quality and the local quality of the trajectory points included in the travel trajectory (see [0050] in response to gathering map-matching data for a traffic congestion index, “these data (low confidence) can just be ignored” i.e. filtering the data based on the confidence for a road (global quality) which is [0036, 0038] dependent on the local quality).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0178499A1 (Dong et al.) in view of Publication US2008/0133123A1 (Katoh), further in view of Published Application US2020/0011684A1 (McErlain, II et al.), further in view of Published Application US2019/0360818A1 (Linder et al.). further in view of Published Application US2019/0204096A1 (Cai et al.).

Regarding Claim 3, Dong et al. does not explicitly recite the method of claim 1, wherein determining the global quality of the travel trajectory comprises:
determining a projection distance of the travel trajectory, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory, the projection distance referring to a distance between the trajectory point of the travel trajectory and a projection point of the trajectory-point on the road where the travel trajectory is located; and
determining the global quality of the travel trajectory based on at least one of the projection distance of the travel trajectory, the angle between the travel direction and the road direction, and the emission probability.

However, McErlain, II et al. discloses a technique to evaluate map matching data, wherein determining the quality of the travel trajectory (see [0044] mean signed normal distance (quality) gives a statistical measure of the deviation between the stored data for the road subsegment and the set of probe points) comprises:
determining a projection distance of the travel trajectory, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory, the projection distance referring to a distance between the trajectory point of the travel trajectory and a projection point of the trajectory-point on the road where the travel trajectory is located (see [0078] Figure 4, calculating a normal distance from the probe point to road segment), and
determining the quality of the travel trajectory based on at least one of the projection distance of the travel trajectory (see [0080] the mean signed normal distance (global quality) being the mean of the individual projection distances), the angle between the travel direction and the road direction, and the emission probability.
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the quality determinations in Dong et al. to use a normal distance, as taught by McErlain, II et al., with the motivation of improving the robustness of the system to make accurate maps, and improve flexibility and usefulness of quality evaluations to be used to determine map data suitability for navigation and (see McErlain, II et al., [0005-0007]).


Additionally, Dong et al. does not explicitly recite the method of claim 1, wherein determining the global quality of the travel trajectory comprises:
determining an angle between a travel direction of each trajectory point in the travel trajectory and a road direction, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory.

However, Linder et al. teaches a technique in evaluating map matching data (see [0060], an objective function which define a map matching criteria (a score, or type of quality)), comprising:
determining an angle between a travel direction of each trajectory point in the travel trajectory and a road direction, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory (see [0060] the objective function including an angular difference with respect to a probe heading and the road link direction, for a plurality of probe points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Dong et al. to additionally consider an angle between a travel direction and a road direction, as is taught by Linder et al., with the motivation of enhancing the robustness and flexibility of the quality determination by considering a combination of projection distance as well as other factors such as angular differences (see Linder et al. [0060]).


Additionally, Dong et al. does not explicitly recite the method of claim 1, wherein determining the global quality of the travel trajectory comprises:
determining an emission probability, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory, and the emission probability being a probability, for each trajectory point, that the trajectory point belongs to the road where the travel trajectory is located.

However, Cai et al. teaches a technique of evaluating map matching (see [0037-0038] determining if a candidate road matches an observed location (trajectory)), comprising:
determining an emission probability, based on the road information of the road where the travel trajectory is located and the data of the travel trajectory (see [0037-0038] calculating an emission probability based on the distance between the location data and road), the emission probability being a probability, for each trajectory point, that the trajectory point belongs to the road where the travel trajectory is located (see [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of quality in Dong et al. to further include the calculating of the emission probability, as is taught by Cai et al., with the motivation of enhancing the robustness and flexibility of the method by improving determinations of map matching accuracy in an unsupervised manner (see Cai et al. [0006-0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0178499A1 (Dong et al.) in view of Publication US2008/0133123A1 (Katoh), further in view of Publication JP2008122230A (Naito).

Regarding Claim 6, Dong et al. discloses determining a quality metric of the trajectory segment based on the trajectory data of the trajectory segment and the road information of road where the trajectory segment is located (see [0038], a map matching confidence for each sliding window based on the trajectory data) and determining a road attribute of the trajectory segment (see Figure 7, a shape amount attribute corresponding to the trajectory).

Dong et al. does not explicitly recite the method of claim 1, wherein determining the local quality of the trajectory segment comprises:
determining a weight of the trajectory segment based on the trajectory data of the trajectory segment and the road information of road where the trajectory segment is located; and
determining the local quality of the trajectory segment based on the weight of the trajectory segment and a weight of road attribute of the trajectory segment.

However, Naito teaches a technique to calculate map matching error, including:
determining a weight of road attribute of the trajectory segment (see [0045] a coefficient for estimated error amount, according to the shape of a road).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method calculating confidence of Dong et al. to further consider the road attribute as modified by a coefficient (weight) as is taught by Naito, such that the confidence of the trajectory segment has a relative weight of 1, and the weight of the trajectory segment and road attribute are each taken into account, with the motivation of more accurately determining map matching quality by taking into account additional factors such as error from moving distance of a vehicle (see Naito [0045]).
Regarding Claims 8, 10-15 and 17-20: all limitations as recited have been analyzed with respect to Claims 1 and 3-7. Claims 8 and 10-14 pertain to an apparatus corresponding to the method of Claims 1 and 3-7. Claims 15 and 17-20 pertain to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claims 1 and 3-6. Claims 8, 10-15 and 17-20 do not teach or define any new limitations beyond Claims 1 and 3-7, and therefore are rejected under the same rationale.
Allowable Subject Matter
Claims 2, 9, and 16 are rejected under 112 and 101 and objected to for minor informalities and for being dependent upon a rejected base claim, but would be allowable if amended to overcome all rejections under 112 and 101 and objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims. It is noted that the indication of allowable subject matter is based on the interpretations of the claims, as best understood, in light of the issues of indefiniteness (see Claim Rejections – 112(b) above).
The following is the examiner’s reasons for indicating allowable subject matter:
Prior art Publications US2017/0178499A1 (Dong et al.) and US2008/0133123A1 (Katoh) teach the subject matter of independent Claims 1, 8, and 15 (see mapping of Claim 1 above under Claim Rejections – 103).
Prior art Publication US2015/0300824A1 (Lin et al.) teaches determining a deviation region between a road and vehicle trajectory (see e.g. Figure 3, [0041]).
Published Application US2020/0011684A1 (McErlain, II et al.) teaches determining a mean value of projection distances in a deviated section of map matching (see [0078-0080] the mean normal distance for each probe point, which (see Figure 4) is a normal distance, i.e. distance between the path a projected normal line to the point).
Published Application WO2020/109516A1 (Holder) teaches calculating map matching confidence based on multiple time windows (see [0093] first evaluating the time window for the entire GPS trajectory from position 0 to n, and see [0086, 0094] iterating and calculating the probability for each time step, i.e. using local time stamp data points).
However, the prior art does not disclose or render obvious a method/electronic device/non-transitory computer readable storage medium containing instructions to:

determine the global quality of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory by:
determining a deviation region of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory, the deviation region being enclosed by deviated trajectory points of the travel trajectory and the road where the travel trajectory is located, and the deviated trajectory point being a trajectory point deviated from the road where the travel trajectory is located;
determining a deviation weight of the travel trajectory based on a mean value of projection distances of trajectory points included in the travel trajectory, a global time difference, a projection distance of each trajectory point included in the deviation region, and a local time difference, the deviation weight of the travel trajectory representing a degree of the deviation region of the travel trajectory deviates from the travel trajectory, the projection distance referring to a distance between the trajectory point of the travel trajectory and a projection point of the trajectory point on the road where the travel trajectory is located, the global time difference being a time difference between a time of obtaining a first trajectory point and a time of obtaining a last trajectory point included in the travel trajectory, and the local time difference being a time difference between a time of obtaining each trajectory point and the time of obtaining the last trajectory point included in the travel trajectory; and
determining the global quality of the travel trajectory based on the deviation weight of the travel trajectory.

The combination of limitations defining the particular determination for global quality, using the recited parameters, integrated into the system as a whole is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 2, 9, and 16 would be allowable.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150300824-A1 teaches subject matter including determining a deviation region between a road and vehicle trajectory (see e.g. Figure 3, [0041]).
NPL Publication “Online map-matching based on Hidden Markov model for real-time traffic sensing applications” teaches subject matter including determination of emission probabilities in map matching, and use of a variable sliding window (see e.g. p. 779-780).
NPL Publication “A Green Self-Adaptive Approach for Online Map Matching” teaches subject matter including use of sliding windows in map matching (see e.g. p. 51461).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619